Opinion by
Me. Justice Fell,
The testator had loaned nearly the whole of his personal estate to his children. The loans were made at different times to meet their necessities or to serve their business interests. The executors charged themselves with the total amount due by the children, and in distribution deducted from their respective shares the amount due by each. All assented to this except the appellant, to whom her father had loaned 14,800 to enable her to purchase a farm on which she resided *525with her husband. The money received by her was used in payment for the farm, and a second mortgage executed by her and her husband with her separate bond was given to secure it. She disaffirmed the contract to repay the money received as far as it was a personal obligation, for the reason that it was not legally binding, but recognizing its validity as to the land purchased, tendered to the executors a conveyance of the farm.
The learned judge of the orphans’ court, following Bueknor’s Estate, 136 Pa. 23, held that this was not a repayment of the debt, and decreed that the amount of her indebtedness should be deducted from her distributive share.
We see no ground on which this case can be distinguished from Bucknor’s Appeal, supra. That the appellant’s bond was capable of enforcement against the land does not change her position. Her promise remained unfulfilled. The tender of the deed was in no sense a repayment of the money. It was simply an offer of the thing purchased with the borrowed money in discharge of the debt. The farm, subject to a prior mortgage, may or may not have had value, and whether it had or not does not affect the principle. Her bond was a part of her father’s estate. If she could render it valueless by disaffirming it and repudiating her contract, she would defeat his purpose under the will to give her only an equal share with his other children who were beneficiaries. The bond represented the money which she had received and promised to repajq and which, until repaid, should in equity for the purposes of distribution be considered a part of his estate in her possession. In Bucknor’s Appeal it was said by the present Chief Justice: “The orphans’ court is practically a court of equity; and, when it appears that the appellant, who was there claiming a full distributive share of her mother’s estate, had virtually in her possession monejr which should have formed part of the fund for distribution, the court might well act on the maxim of equity, that what ought to have been done has been done, and proceed to distribute the fund accordingly.”
The decree of the orphans’ court is affirmed and the appeal dismissed at the cost of the appellant.